Filed 8/21/14 P. v. Hatch CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). The opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049739

                   v.                                                  (Super. Ct. Nos. 13WF0702,
                                                                        12HF2458, 12HF3628)
GREGORY RYAN HATCH,

     Defendant and Appellant.                                          OPINION



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Terri K. Flynn-Peister, Judge. Affirmed.

                   Erica Gambale, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance by Plaintiff and Respondent.
                                              *              *               *
              Gregory Ryan Hatch pleaded guilty to narcotics and other offenses in three
separate cases. The trial court imposed and suspended execution of sentence, and placed
Hatch on probation on various terms and conditions, including successful completion of a
one-year drug treatment program. Hatch failed to complete the program and admitted he
violated probation. The court revoked and terminated probation, and lifted the
suspension of the previously imposed sentence.
              Hatch’s appointed counsel filed a brief under the procedures outlined in
People v. Wende (1979) 25 Cal.3d 436 (Wende). Counsel summarized the facts of the

case, the procedural history, and possible legal issues with citations to the record and
appropriate authority, but raised no specific issues, and asked this court to review the
record to determine whether there were any arguable issues. Counsel did not argue

against her client or assert the appeal was frivolous. Counsel submitted a declaration
stating she reviewed the case, she advised Hatch of the nature of the brief, she sent Hatch
a copy of the brief and the appellate record, and informed him he could file a brief on his

own behalf. Counsel did not seek to withdraw, but she advised Hatch he could move to
have counsel relieved. We gave Hatch 30 days to file a supplemental brief. He did not
avail himself of the opportunity.
                         FACTS AND PROCEDURAL BACKGROUND
              A felony complaint filed July 31, 2012 (Orange County Case No.
12NF2458) alleged Hatch violated Health and Safety Code sections 11378 (possession
for sale of a controlled substance) and 11379, subdivision (a) (sale or transportation of
methamphetamine) on July 27, 2012. It also alleged Hatch previously suffered
convictions within the meaning of Health and Safety Code section 11370.2, subdivision
(c), served several prison terms within the meaning of Penal Code section 667.5,



                                             2
subdivision (b), and was ineligible for probation. (Pen. Code, § 1203.07, subd. (a)(11)
[no probation for persons convicted of violating specified provisions of the Health and
Safety Code with prior similar convictions].)
             A second felony complaint filed December 13, 2012 (Orange County Case
No. 12HF3628), as amended December 21, 2012, alleged Hatch violated Health and
Safety Code sections 11377, subdivision (a) (possession of methamphetamine), 11364.1,
subdivision (a) (possession of a syringe, and Penal Code section 466 (possession of
burglary tools) on December 12, 2012. It also alleged Hatch committed a crime while

released on bail (Pen. Code, § 12022.1, subd. (b)), and served several prison terms within
the meaning of Penal Code section 667.5, subdivision (b).
             A third felony complaint filed March 12, 2013 (Orange County Case No.

13WF0702), as amended March 18, 2013, alleged Hatch violated Health and Safety Code
sections 11378 (possession of methamphetamine for sale) and 11379, subdivision (a)
(sale or transportation of methamphetamine) on March 9, 2013. It also alleged Hatch

committed a crime while released on bail (Pen. Code, § 12022.1, subd. (b)), suffered
prior drug convictions within the meaning of Health and Safety Code section 11370.2,
subdivision (c) and Penal Code section 1203.07, subdivision (a)(11) and served several
prison terms within the meaning of Penal Code section 667.5, subdivision (b).
             In March 2013, Hatch requested his cases be handled together at the West
Justice Center. On August 28, 2013, Hatch waived his rights and pleaded guilty to the

charged crimes and admitted prior conviction enhancements in each case. The trial court
granted the prosecutor’s motion to dismiss the Penal Code section 1203.07
enhancements, and struck (Pen. Code, § 1385) other enhancements for sentencing

purposes. The court imposed concurrent county jail terms (Pen. Code, § 1170, subd. (h))



                                            3
in each case, totaling seven years in local custody, but suspended execution of the
sentence and placed Hatch on probation subject to various terms and conditions,
including successful completion of a one-year drug treatment program.
              On November 17, 2013, the probation department filed a petition alleging
Hatch violated probation. The petition alleged Hatch enrolled in the residential drug
treatment program August 29, 2013. The program discharged him September 30, 2013,
“for bringing into and using illegally obtained prescription narcotics in the facility.”
Hatch also failed to report to the probation officer on October 16, and absconded from

probation supervision.
              On February 6, 2014, Hatch waived his right to a hearing and other rights,
and admitted the probation violations. The court allowed Hatch to make a statement on

the record, and indicated it had read his letter asking for another opportunity with a
different program. The court revoked Hatch’s probation and lifted the suspension of his
sentence. The court credited him with 247 days of actual custody credit, and 246 days of

conduct credit.
              On February 25, 2014, Hatch’s appointed trial lawyer filed a notice of
appeal on Hatch’s behalf “based on the sentence or other matters occurring after the plea
that do not affect the validity of the plea.” (Cal. Rules of Court, rule 8.304(b); Pen. Code,
§ 1237, subd. (b).) Hatch filed a second notice of appeal in propria persona on April 1,
2014. He indicated the appeal challenged the validity of the plea, and was also based on

the sentence or other matters occurring after the plea. Hatch requested a certificate of
probable cause, alleging violation of “the original plea agreement” and apparently
asserting his sentence violated constitutional proscriptions against cruel and unusual

punishment. There is no indication in the record the trial court granted the request for a



                                              4
certificate, however, appointed appellate counsel advised this court of a possible issue:
Whether the trial court properly lifted the suspension of the previously imposed sentence.
                                       DISCUSSION

              Following the Wende guidelines, we have reviewed counsel’s brief and the
entire appellate record and discern no arguable issue. Hatch has not availed himself of

the opportunity to file a supplemental brief (People v. Kelly (2006) 40 Cal.4th 106
[appellate court must address issues raised personally by appellant in a Wende
proceeding]), nor has he requested to have appellate counsel relieved. Consequently, we
affirm the judgment. (Wende, supra, 25 Cal.3d at p. 443.)
                                       DISPOSITION
              The judgment is affirmed.




                                                 ARONSON, J.

WE CONCUR:



O’LEARY, P. J.



FYBEL, J.




                                             5